Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 50 is objected to because of the following informalities:  Claim 50 recites the limitation of “by the other” in line 1 of the claim. There is no antecedence basic for this limitation.  Appropriate correction is required.

Response to Amendment
3.	The Amendment filed 04/07/2021 has been entered. Claims 45-51 have been added. Claims 11-24 and 26-51 remain pending in the application.
Response to Arguments
4.	Applicant’s arguments with respect to claims 11-24 and 26-51 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 11-24, 26, 29-41, 44 and 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 10453092 B1) in view of Ulrich et al. (US 20170064032 A1) and further in view of Liu et al. (US 20060112176 A1).
Regarding claim 11, Wang teaches a method of accessing a web resource by a computer (environmental 100 for providing content to a user, see col 4, lines 40-41), comprising: 
obtaining a first identifying code for advertisers (IFA)  (The device service 306 returns a device identifier 308 to the first application, see step 308 of Fig. 3A and the unique identifier can be an IDFA Identifier for Advertising, see col 13, lines 46-50) and storing the first IFA at a known location within nonvolatile memory of the computer (The cookie can store a variety of data, and in some implementations, a unique or semi-unique identifier, see col 6, lines 17-19 and see cookie storage data area 221 of Fig. 2) that is inaccessible to a first web browser application installed on the computer (A conventional webview browser can access cookies in its own cookie space but cannot access cookies in other cookie spaces, see col 8, lines 66-68), 
by a first application installed on the computer, obtaining the first IFA from the known location (A first application 302 running on a mobile device sends a request 304 to a device service 306 running on the mobile device for a device identifier associated with the mobile device. The device service 306 returns a device identifier 308 to the first application, see col 11, lines 2-6) and providing the first IFA to an identity server as part of a communication to the identity server (the first webview browser 314 sends an HTTP request 322 to the content serving system 312. The HTTP request 322 includes the device identifier, see col 11, lines 16-19); and 
by the first web browser application, storing the first IFA in a cache of the first web browser application (The first webview browser 314 receives the HTTP response and stores the cookie included in the HTTP response in a cookie space associated with the first webview browser, see col 11, lines 26-29), initiating a first ad call associated with the first IFA (The first webview browser 314 sends a request 
However, Wang does not clearly teach by the first web browser application, providing the first DID to obtain the first IFA from a source external to the computer; an identity server that associates a first durable id (DID) with the first IFA.
In an analogous field of endeavor, Ulrich teaches by the first web browser application, providing the first DID to obtain the first IFA from a source external to the computer (The code execution directs the browser to request a Unified ID for the mobile device from a host server (step 106). This triggers a series of functions, both client-side and by the requested host, which attempt to match both a Unified ID and a verification identifier, see [0021] and the verification identifier may be a carrier ID and may be retrieved directly by the host server from an HTTP header in a request received by the host server, see [0024]); an identity server that associates a first durable id (DID) with the first IFA (The host server returns a Unified ID in the response to the request. For example, the Unified ID may be returned in the form of an ETag in the response to the request. The ETag is an HTTP response header used as a method of storing the Unified ID that remains persistent, until cleared, in the mobile device's web browser cache, see [0021] and Unified ID 810 is associated with Carrier ID 811, SIM Card Address 812, Ethernet Card Address 813 and advertising identifier, see [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the content selection of Wang with the identifier association of Ulrich to provide a unified identifier with improved persistence that bridges mobile app to mobile web and to other web browser-compatible mediums as suggested, see Ulrich [0003].

In an analogous art, Liu teaches by the first application or by the first web browser application, performing first accesses to a plurality of predetermined web resources, including providing n access requests (where n is an integer) (The client 111 requests a customer home page: www.customer.com from a local DNS 113. The local DNS 113 queries the traffic management system 105 for name and address resolution and receives a reply 125, 127 indicating the optimal customer origin site to retrieve the homepage, see [0033-0034]), each access request including a corresponding hostname that is different from the hostnames of the other access requests (Hostnames in the system are mapped to service types. This allows a given server to support multiple services and be evaluated independently for each of them, see [0047]), each first access resulting in a corresponding domain name server (DNS) lookup query to determine a corresponding IP address for the hostname of the corresponding access request, the corresponding IP address identifying a corresponding one of the plurality of predetermined web resources (The domain name can be delegated for which the users are authoritative so that the present servers are contacted to resolve the domain name to an IP address, or addresses. Alternatively, a domain name can be created. That name will end with speedera.net, such as customer.speedera.net, 
 Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the content selection of Wang and the identifier association of Ulrich with the DNS configuration of Liu to provide an improved DNS server that manages DNS traffic and detects potential attacks as suggested, see Liu [0008].

Regarding claim 12, Wang as modified by Ulrich and Liu teaches the method of claim 11, wherein by the first web browser application, the first DID is stored in a cache of the first web browser application (The ETag is an HTTP response header used as a method of storing the Unified ID that remains persistent, until cleared, in the mobile device's web browser cache, see Ulrich [0021]), and the first DID is sent to the identity server (the host server receives a request from the mobile device for opt-out status accompanied by the Unified ID, see Ulrich [0029]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the content selection of Wang and the identifier association of Ulrich with the DNS configuration of Liu to provide an improved DNS server that manages DNS traffic and detects potential attacks as suggested, see Liu [0008].

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the content selection of Wang and the identifier association of Ulrich with the DNS configuration of Liu to provide an improved DNS server that manages DNS traffic and detects potential attacks as suggested, see Liu [0008].
Regarding claim 14, Wang as modified by Ulrich and Liu teaches the method of claim 11, wherein initiating the first ad call associated with the first IFA by the first web browser application comprises initiating the first ad call with a communication including the first IFA (the first webview browser 314 sends an HTTP request 322 to the content serving system 312. The HTTP request 322 includes the device identifier, see Wang step 322).

Regarding claim 15, Wang as modified by Ulrich and Liu teaches the method of claim 11, wherein the first IFA associated with the first ad call is associated by receiving an ad request that includes the first DID, and wherein the first IFA associated with the first ad call is associated by receiving a communication from the identity server that includes the first DID and the first IFA from a look- up table stored on the identity server (If the request also includes a carrier ID, an advertising identifier->carrier relation may be created in the database or an existing advertising identifier entry in the database may be refreshed with a new header. The Unified ID may then be linked to the advertising identifier when a mobile web request originates from over the carrier network, see Ulrich [0049]).


Regarding claim 16, Wang as modified by Ulrich and Li teaches the method of claim 11, wherein providing the first IFA to the identity server includes providing a packet to the identity server, and wherein the packet includes at least one of the first IFA and the first DID (a request to a host server for a Unified ID may include an advertising identifier, see Ulrich [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the content selection of Wang and the identifier association of Ulrich with the DNS configuration of Liu to provide an improved DNS server that manages DNS traffic and detects potential attacks as suggested, see Liu [0008].

Regarding claim 17, Wang as modified by Ulrich and Li teaches the method of claim 11, wherein, by the first web browser application, receiving the first DID and storing the first DID on the computer (The host server handles the request in the manner discussed below with respect to FIG. 3 and returns a Unified ID in the response to the request (step 108). For example, the Unified ID may be returned in the form of an ETag in the response to the request. The ETag is an HTTP response header used as a method of storing the Unified ID that remains persistent, until cleared, in the mobile device's web browser cache, see Ulrich [0021]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the content selection of Wang and the identifier 

Regarding claim 18, Wang as modified by Ulrich and Li teaches the method of claim 11, wherein the first IFA is unique to the computer to identify the computer (application or a script provided to the application can be configured to retrieve a unique identifier associated with the user device, see Wang col 7, lines 31-33).

Regarding claim 19, Wang as modified by Ulrich and Liu teaches the method of claim 11, wherein the known location within nonvolatile memory of the computer is identified by a predetermined logical address (The webview browser 212 stores the cookie (e.g., "cookie1") in a cookie area 220 associated with the webview browser 212 that is included in cookie storage 221 of the user device 202, see Wang col 8, lines 59-62).
Regarding claim 20, Wang as modified by Ulrich and Liu teaches the method of claim 11, wherein the known location within nonvolatile memory of the computer is a predetermined register of the computer (The webview browser 212 stores the cookie (e.g., "cookie1") in a cookie area 220 associated with the webview browser 212 that is included in cookie storage 221 of the user device 202, see Wang col 8, lines 59-62).
Regarding claim 21, Wang as modified by Ulrich and Li teaches the method of claim 11, wherein the first IFA, at the known location within nonvolatile memory, is only accessible through a request to an operating system (OS) of the computer (The script can include a call to an operating system of the resident device to retrieve the unique identifier for the device, see Wang col 3, lines 12-15), and wherein obtaining the first IFA from the known location further comprises a request initiated by the first application to the OS of the computer (A first application 302 running on a mobile device sends a 
Regarding claim 22, Wang as modified by Ulrich and Li teaches the method of claim 11, wherein obtaining the first IFA from the known location comprises obtaining the first IFA via an application programming interface (API) of the OS (A user uses a user device 202 to view various user interfaces, including user interfaces 204, 206 and 208. The user interface 204 includes an application, see Wang col 8, lines 16-19 and the application 210 sends a request to an operating system of the user device 202 to retrieve a unique identifier associated with the user device, see Wang col 8, lines 31-33).
Regarding claim 23, Wang as modified by Ulrich and Liu teaches the method of claim 11, wherein the identity server comprises a plurality of servers in communication with one another (the use of multiple host servers under the control of a single entity may also be employed, see Ulrich [0056]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the content selection of Wang and the identifier association of Ulrich with the DNS configuration of Liu to provide an improved DNS server that manages DNS traffic and detects potential attacks as suggested, see Liu [0008].

Regarding claim 24, Wang as modified by Ulrich and Liu teaches the method of claim 11, wherein the obtaining the first IFA from the source external to the computer includes: by the first web browser application, accessing a first web page, downloading a first script provided by the first web page, and executing the first script (identify a webview, the webview being an embedded browser and associated with a cookie space and a path definition that defines a publisher website that is to be loaded by the webview; provide a script for execution when the webview is initiated, the script causing a resident device associated with the webview to retrieve a unique identifier associated with the resident device, see Wang col 1, lines 33-40).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the content selection of Wang and the identifier association of Ulrich with the DNS configuration of Liu to provide an improved DNS server that manages DNS traffic and detects potential attacks as suggested, see Liu [0008].

Regarding claim 29, Wang as modified by Ulrich and Liu teaches the method of claim 11, wherein obtaining the identifying code for advertisers step further includes receiving the IFA from a server associated with a manufacturer of the computer (the third party aggregator may take separate carrier IDs such as those provided by T-Mobile.TM., Sprint.TM. Verizon.TM. and AT&T.TM. and provide an alpha-numeric representation of the identifier, see Ulrich [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the content selection of Wang and the identifier association of Ulrich with the DNS configuration of Liu to provide an improved DNS server that manages DNS traffic and detects potential attacks as suggested, see Liu [0008].


Regarding claim 31, Wang as modified by Ulrich teaches and Liu the method of claim 11, further comprising, by the first web browser application, receiving the first DID (created Unified ID in the form of an ETag or other persistent device identifier is then returned to the requesting device, see Ulrich [0026]) and storing the first DID in the cache of the first web browser application (For example the Unified ID may be stored in a web browser cache on the user's device in the form of an Entity Tag, see Ulrich [0020]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the content selection of Wang and the identifier association of Ulrich with the DNS configuration of Liu to provide an improved DNS server that manages DNS traffic and detects potential attacks as suggested, see Liu [0008].

Regarding claim 32, Wang as modified by Ulrich and Liu teaches the method of claim 11, wherein the first IFA as stored in the first web browser application is encrypted (The script causes a resident device associated with the webview to retrieve a unique identifier associated with the resident device, in some implementations, encode the unique identifier, see Wang step 404).
Regarding claim 33, Wang as modified by Ulrich and Liu teaches the method of claim 11, further comprising: sending an opt-out request to the identity server (the code snippet execution causes the browser to make a second request to the host server for opt-out status for the mobile device, see Ulrich [0022]), and erasing the first IFA stored in the cache of the first web browser application (upon closure 
Regarding claim 34, Wang as modified by Ulrich and Liu teaches the method of claim 11, wherein the first application is a non-web browser application (a cookie area 226 associated with a browser e.g., a non-webview browser of the user device, see Wang col 8, lines 64-66).
Regarding claim 35, Wang as modified by Ulrich and Liu teaches the method of claim 11, wherein the first application is an email application (The web browser can interact with various types of web applications, such as a game, a map application, or an e-mail application, to name a few examples, see Wang col 5, lines 42-45).
Regarding claim 36, Wang as modified by Ulrich and Liu teaches the method of claim 35, wherein the first application includes a standard developers kit (SDK) that is configured to obtain the first IFA by accessing an application programming interface (API) of the OS (the host server may make use of an API in a Software Development Kit (SDK) to retrieve the verification identifier using functions the requesting device platform has made available, see Ulrich [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the content selection of Wang and the identifier association of Ulrich with the DNS configuration of Liu to provide an improved DNS server that manages DNS traffic and detects potential attacks as suggested, see Liu [0008].

Regarding claim 37, Wang as modified by Ulrich and Liu teaches the method of claim 11, wherein the first application is selected from: a game application, a music application, a news application, a social media application, a maps application, a travel application, and a health application (The web browser can interact with various types of web applications, such as a game, a map application, or an e-mail application, to name a few examples, see Wang col 5, lines 42-45).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the content selection of Wang and the identifier association of Ulrich with the DNS configuration of Liu to provide an improved DNS server that manages DNS traffic and detects potential attacks as suggested, see Liu [0008].

Regarding claim 39, Wang as modified by Ulrich and Liu teaches the method of claim 11, wherein the computer is a mobile phone (Example user devices 106 include personal computers, tablet computers, mobile communication devices e.g., smartphones, see Wang col 5, lines 35-37).
Regarding claim 40, Wang as modified by Ulrich and Liu teaches the method of claim 11, further comprising, a computer-readable non-transitory medium storing a software program that when installed on a computer, configured the computer to execute the steps of claim 11 (The memory 504 stores information within the computing device 500. In one implementation, the memory 504 is a computer-readable medium, see Wang 15, lines 57-59).
Regarding claim 41, Wang teaches a method of accessing a web resource by a computer (environmental 100 for providing content to a user, see col 4, lines 40-41), comprising: 
obtaining a first identifying code for advertisers (IFA) (The device service 306 returns a device identifier 308 to the first application, see step 308 of Fig. 3A and the unique identifier can be an IDFA Identifier for Advertising, see col 13, lines 46-50) and storing the first IFA at a known location within nonvolatile memory of the computer (The cookie can store a variety of data, and in some 
by a first application installed on the computer, obtaining the first IFA from the known location (A first application 302 running on a mobile device sends a request 304 to a device service 306 running on the mobile device for a device identifier associated with the mobile device. The device service 306 returns a device identifier 308 to the first application, see col 11, lines 2-6) and providing the first IFA to an identity server as part of a communication with the identity server (the first webview browser 314 sends an HTTP request 322 to the content serving system 312. The HTTP request 322 includes the device identifier, see col 11, lines 16-19); and 
by the first web browser application, (a) obtaining the first IFA and the first DID from a source external to the computer by accessing a first web page (The content serving system 312 generates an HTTP response that includes the cookie (330) and sends the HTTP response to the first webview browser 314, see col 11, lines 24-26), downloading a first script provided by the first web page, and executing the first script (identify a webview, the webview being an embedded browser and associated with a cookie space and a path definition that defines a publisher website that is to be loaded by the webview; provide a script for execution when the webview is initiated, the script causing a resident device associated with the webview to retrieve a unique identifier associated with the resident device, see Wang col 1, lines 33-40), (b) storing the first IFA in a cache of the first web browser application (The first webview browser 314 receives the HTTP response and stores the cookie included in the HTTP response in a cookie space associated with the first webview browser, see col 11, lines 26-29), (d) initiating a first 
However, Wang does not clearly teaches an identity server that associates a first durable id (DID) with the first IFA by receiving a communication from the identity server that includes the first DID and the first IFA from a look- up table stored on the identity server, (b) storing the first DID in a cache of the first web browser application, (c) transmitting the first DID to the identity server.
In an analogous field of endeavor, Ulrich teaches an identity server that associates a first durable id (DID) with the first IFA (The host server returns a Unified ID in the response to the request. For example, the Unified ID may be returned in the form of an ETag in the response to the request. The ETag is an HTTP response header used as a method of storing the Unified ID that remains persistent, until cleared, in the mobile device's web browser cache, see [0021] and Unified ID 810 is associated with Carrier ID 811, SIM Card Address 812, Ethernet Card Address 813 and advertising identifier, see [0043]) by receiving a communication from the identity server that includes the first DID and the first IFA (For example, the Unified ID may be returned in the form of an ETag in the response to the request… The returned Unified ID may be stored in the browser cache and provides an identifier with improved persistence for the mobile device, see [0021]) from a look- up table stored on the identity server (the verification module checks a database or other storage location for the verification identifier's presence. If a saved copy of the verification identifier does not exist, see [0026]), storing the first DID in a cache of the first web browser application (The ETag is an HTTP response header used as a method of storing the Unified ID that remains persistent, until cleared, in the mobile device's web browser cache, see [0021]), 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the content selection of Wang with the identifier association of Ulrich to provide a unified identifier with improved persistence that bridges mobile app to mobile web and to other web browser-compatible mediums as suggested, see Ulrich [0003].
However, Wang and Ulrich do not clearly teach by the first application or by the first web browser application, performing first accesses to a plurality of predetermined web resources, including providing n access requests (where n is an integer), each access request including a corresponding hostname that is different from the hostnames of the other access requests, each first access resulting in a corresponding domain name server (DNS) lookup query to determine a corresponding IP address for the hostname of the corresponding access request, the corresponding IP address identifying a corresponding one of the plurality of predetermined web resources, wherein the n first accesses cause a DNS cache to be configured with the first DID as a result of the DNS cache associating the hostnames of the n access requests with corresponding ones of the IP addresses as determined from the corresponding DNS lookup query.
In an analogous art, Liu teaches by the first application or by the first web browser application, performing first accesses to a plurality of predetermined web resources, including providing n access requests (where n is an integer) (The client 111 requests a customer home page: www.customer.com from a local DNS 113. The local DNS 113 queries the traffic management system 105 for name and address resolution and receives a reply 125, 127 indicating the optimal customer origin site to retrieve the homepage, see [0033-0034]), each access request including a corresponding hostname that is different from the hostnames of the other access requests (Hostnames in the system are mapped to service types. This allows a given server to support multiple services and be evaluated independently for 
 Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the content selection of Wang and the identifier association of Ulrich with the DNS configuration of Liu to provide an improved DNS server that manages DNS traffic and detects potential attacks as suggested, see Liu [0008].

Regarding claim 44, Wang as modified by Ulrich and Liu teaches the method of claim 41, further comprising, a computer-readable non-transitory medium storing a software program that, when installed on a computer, configures the computer to execute method steps of claim 41 (The memory 

Regarding claim 49, Wang as modified by Ulrich and Liu teaches the method of claim 11, wherein at least some of the IP addresses determined from the DNS lookup queries as a result of the first accesses are the same (SPD also supports persistence. For persistent hostnames, SPD returns the same IP addresses, for a given client, see Liu [0223]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the content selection of Wang and the identifier association of Ulrich with the DNS configuration of Liu to provide an improved DNS server that manages DNS traffic and detects potential attacks as suggested, see Liu [0008].

Regarding claim 50, Wang as modified by Ulrich and Liu teaches the method of claim 11, further comprising: by the other of the first application or by the first web browser application, that did not perform the first accesses, performing second accesses to the plurality of predetermined web resources after performing the first accesses by providing the n access requests again (If the same client tries to resolve the hostname against a different SPD server in the future, it will get the same result. Also, access and refresh timeouts for the persistent entries can be configured on a per hostname basis, see Liu [0223]) and using the IP addresses corresponding to the hostnames of the n access requests from the DNS cache to access the plurality of predetermined web resources (NameServer software on the DNS server returns the Speedera WebCache IP address that is closest to the user, available and least loaded [0299] 7. If WebCache has cached the content, it is returned, otherwise process is as above, see Liu [0292]).
.

6.	Claims 27-28, 42-43, 45-48 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 10453092 B1) in view of Ulrich et al. (US 20170064032 A1) and further in view of Liu et al. (US 20060112176 A1) and Glommen et al. (US 20160269497 A1).
Regarding claim 27, Wang as modified by Ulrich and Liu teaches the method of claim 11, and Liu further teaches wherein performing the first accesses to the plurality of predetermined web resources by the first application or by the first web browser application includes:
for each of the n access requests, using the corresponding IP address determined from the corresponding DNS lookup query to access a corresponding one of the plurality of predetermined web resources (Once the client Web browser 1202 receives the IP address of the Web cache server 1212A, it sends a request for Web content to the Web cache server 1212A, see Liu [0437]), to thereby obtain n corresponding responses from the plurality of predetermined web resources (The Web cache server 1212A receives the request and searches its cache for the requested content. If the requested content is found in the Web cache server's cache, then the content is sent to the client Web browser 1202, see [0437]).
However, Wang, Ulrich and Liu do not teach reconstructing the DID from the responses, and sending the reconstructed DID to the identity server.
In an analogous art, Glommen teaches reconstructing the DID from the responses (In addition, Visitor 1a can be updated with a replaced_by field, set to the new persistent ID. Any future request or event directed to Visitor 1a can be directed to the replaced_by visitor instead of the initial visitor 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the content selection of Wang, the identifier association of Ulrich and the DNS configuration of Liu with the ID creation of Glommen to provide a tag management system and method that can promote high scalability and provide marketing agility, enabling marketers and other marketing users to rapidly change data collected or analyzed by the tag management systems as suggested, see Glommen [0035].
Regarding claim 28, Wang as modified by Ulrich, Liu and Glommen teaches the method of claim 27, and Ulrich further teaches wherein the first web browser application performs the n initial accesses to the plurality of predetermined web pages in response to the first web browser application executing a script obtained in response from accessing a web page by the first web browser application (The sequence begins when a web browser on the user's mobile device loads a web page from a 3.sup.rd party website that includes an opt-out code snippet (step 102). In one embodiment, the code snippet is a JavaScript code snippet executable by a web browser, see Ulrich [0021]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the content selection of Wang, the identifier association of Ulrich and the DNS configuration of Liu with the ID creation of Glommen to provide a tag management system and method that can promote high scalability and provide marketing agility, enabling marketers and other marketing users to rapidly change data collected or analyzed by the tag management systems as suggested, see Glommen [0035].

Regarding claim 42, Wang as modified by Ulrich and Liu teaches the method of claim 41, and Liu further teaches wherein performing the first accesses to the plurality of predetermined web resources, by the first application or by the first web browser application includes: 
For each of the n access requests, using the corresponding address determined from the corresponding DNS lookup query to access a corresponding one of the plurality of predetermined web resources (Once the client Web browser 1202 receives the IP address of the Web cache server 1212A, it sends a request for Web content to the Web cache server 1212A, see Liu [0437]), to thereby obtain n corresponding responses from the plurality of predetermined web resources responses from the plurality of predetermined web resources (The Web cache server 1212A receives the request and searches its cache for the requested content. If the requested content is found in the Web cache server's cache, then the content is sent to the client Web browser 1202, see Liu [0437]).
However, Wang, Ulrich and Liu do not teach reconstructing the first DID from the responses, and sending the reconstructed first DID to the identity server.
In an analogous art, Glommen teaches reconstructing the DID from the responses (In addition, Visitor 1a can be updated with a replaced_by field, set to the new persistent ID. Any future request or event directed to Visitor 1a can be directed to the replaced_by visitor instead of the initial visitor identifier assigned by the process of FIG. 27. However, this initial visitor identifier can be maintained in the visitor profile in some embodiments, and the persistent identifier can supplement the initial visitor identifier, see [0162]), and sending the reconstructed DID to the identity server (The visitor processing system passes the visitor identifier to the tag container (or other tag) for storage in a cookie associated with the content page at block 2708, see [0152]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the content selection of Wang, the identifier 

Regarding claim 43, Wang as modified by Ulrich, Liu and Glommen teaches the method of claim 42, and Ulrich further teaches wherein the first web browser application performs the n initial accesses to the plurality of the predetermined web page in response to the first web browser application executing the script obtained in response from accessing the first web page by the first web browser application (The sequence begins when a web browser on the user's mobile device loads a web page from a 3.sup.rd party website that includes an opt-out code snippet (step 102). In one embodiment, the code snippet is a JavaScript code snippet executable by a web browser, see Ulrich [0021]).

Regarding claim 45, Wang as modified by Ulrich, Liu and Glommen method of claim 27, wherein reconstructing the first DID from the n responses includes receiving a corresponding portion of a code forming the first DID with each of the n corresponding responses and assembling the n portions to reconstruct the code forming the first DID (At block 2906, the second visitor supplies the same persistent identifier as the first visitor. This persistent identifier may be detected using, for example, the features described above with respect to FIG. 28. In response to receiving this persistent identifier, the visitor processing system combines the visitor data for the first and second visitors into a single visitor profile at block 2908, see Glommen [0167]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the content selection of Wang, the identifier association of Ulrich and the DNS configuration of Liu with the ID creation of Glommen to provide a tag 

Regarding claim 46, Wang as modified by Ulrich, Liu and Glommen method of claim 45, wherein for each portion of the code forming the first DID, a relative location of the portion within the code is determined by the hostname of the corresponding access request associated with the corresponding response providing the portion of the code (The visitor stitching process then proceeds to merge Visitor 2b into Visitor _acme_email_user@acme.com_. The visitor stitching process updates the Visitor 2b with a "replaced_by" field, set to _acme_email_user@acme.com_. The visitor identifier "2b" may be preserved in the database as well, see Glommen [0172]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the content selection of Wang, the identifier association of Ulrich and the DNS configuration of Liu with the ID creation of Glommen to provide a tag management system and method that can promote high scalability and provide marketing agility, enabling marketers and other marketing users to rapidly change data collected or analyzed by the tag management systems as suggested, see Glommen [0035].

Regarding claim 47, Wang as modified by Ulrich, Liu and Glommen method of claim 45, wherein at least some of the IP addresses determined from the DNS lookup queries as a result of the first accesses are the same (SPD also supports persistence. For persistent hostnames, SPD returns the same IP addresses, for a given client, see Liu [0223]).



Regarding claim 51, Wang as modified by Ulrich and Liu method of claim 50, and Liu further teaches wherein performing the second accesses to the plurality of predetermined web resources includes: for each of the n access requests of the second accesses, using the corresponding IP address stored in the DNS cache to access a corresponding one of the plurality of predetermined web resources (Once the client Web browser 1202 receives the IP address of the Web cache server 1212A, it sends a request for Web content to the Web cache server 1212A, see Liu [0437]), to thereby obtain n corresponding responses from the plurality of predetermined web resources (The Web cache server 1212A receives the request and searches its cache for the requested content. If the requested content is found in the Web cache server's cache, then the content is sent to the client Web browser 1202, see Liu [0437]).
However, Wang, Ulrich and Liu do not teach reconstructing the DID from the responses, and sending the reconstructed DID to the identity server.
In an analogous art, Glommen teaches reconstructing the DID from the responses (In addition, Visitor 1a can be updated with a replaced_by field, set to the new persistent ID. Any future request or event directed to Visitor 1a can be directed to the replaced_by visitor instead of the initial visitor identifier assigned by the process of FIG. 27. However, this initial visitor identifier can be maintained in the visitor profile in some embodiments, and the persistent identifier can supplement the initial visitor identifier, see [0162]), and sending the reconstructed DID to the identity server (The visitor processing 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the content selection of Wang, the identifier association of Ulrich and the DNS configuration of Liu with the ID creation of Glommen to provide a tag management system and method that can promote high scalability and provide marketing agility, enabling marketers and other marketing users to rapidly change data collected or analyzed by the tag management systems as suggested, see Glommen [0035].
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wistow (US 20170093759 A1) discloses a method of operating a cache node of a content delivery network that caches content for delivery to end user devices is provided. The method includes receiving content requests from an end user device for content cached by the cache node and responsively providing the content for delivery to the end user device, processing the content requests to determine a edge state that corresponds to the end user device, transferring information related to the edge state for delivery to at least one other cache node of the content delivery network for handling of content requests received at the at least one other cache node.
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/CHARLES N APPIAH/               Supervisory Patent Examiner, Art Unit 2641